Citation Nr: 1037915	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-28 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability to include residuals of cold exposure.

2.  Entitlement to service connection for a low back disability 
to included degenerative disc disease.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a respiratory 
disability.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for a left arm disability.

7.  Entitlement to service connection for headaches.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claims for service 
connection for residuals of a cold injury to both feet, a low 
back disability, a bilateral knee disability, a bilateral foot 
disability, a respiratory disability, chest pain, degenerative 
disc disease, a left arm disability and headaches.

The Veteran failed to appear for a hearing scheduled before a 
Veterans Law Judge at the RO in July 2008.

The issues of entitlement to service connection for a bilateral 
foot disability, a low back disability, residuals of cold injury 
to both feet and spinal degenerative disc disease are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  Any current bilateral knee disability is unrelated to 
service.

2.  Any current respiratory disability is unrelated to service.

3.  Any current chest pain is unrelated to service.

4.  Any current left arm disability is unrelated to service.

5.  Any current headache disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for entitlement to service connection for a 
respiratory disability have not been met.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

3.  The criteria for entitlement to service connection for a 
chest pain disorder have not been met.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

4.  The criteria for entitlement to service connection for a left 
arm disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303.

5.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Veteran was provided with VCAA notice in a December 2004 
letter and in January 2005 letter.  The January 2005 letter 
informed him of the evidence required to substantiate his claims 
for service connection for respiratory damage, chest pain, left 
arm chronic pain and extreme headaches.  In addition, the 
December 2004 letter informed him of the evidence required to 
substantiate his claim for service connection for a bilateral 
knee condition.  These letters informed him of what evidence VA 
would obtain, of what evidence he was expected to provide, and of 
what assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  In addition, these letters 
informed him that he should submit any information relevant to 
his claims.  These letters was provided prior to the initial 
adjudication of the Veteran's claims.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in a 
May 2008 letter, after the initial adjudication of the Veteran's 
claims.  The instant claims were not readjudicated after the 
issuance of the May 2008 letter.

The Court has held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini, supra.  As the 
instant claims are being denied, and no rating or effective date 
is being assigned, the Veteran has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran has neither 
identified nor provided the appropriate authorization to allow 
additional treatment records to be obtained.  VA is only 
obligated to obtain records that are adequately identified and 
for which necessary releases have been submitted.  38 C.F.R. § 
3.159(c)(1).

The Veteran has not been afforded a VA examination in reference 
to his instant claims for service connection.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

As detailed below, the Veteran has not alleged and the record is 
negative for evidence of continuous symptoms of these claimed 
disabilities after service.  There is no other evidence 
suggesting that the claimed disabilities may be related to 
service.

In his December 2004 claim the Veteran asserted that his claimed 
knee and spinal or low back disabilities were the result of his 
foot disabilities.  The foot disability claim is being remanded 
for further development, but the Veteran has never explained the 
basis for the belief that the knee disability is related to the 
foot disability and the record contains no other evidence 
suggesting that there might be such a relationship.  The 
Veteran's statement that one condition was caused by another 
condition that might be service connected is insufficient to 
trigger VA's duty to obtain an examination.  Waters v. Shinseki, 
601 F.3d 1274 (Fed. Cir. 2010) (a Veteran's assertion that one 
condition had caused another, was, insufficient to trigger the 
duty to get an examination or opinion).

The Veteran has contended that he has a respiratory disability as 
the result of in-service cold exposure.  He has not reported any 
continuity of symptomatology and has not explained why he 
believes there is a relationship between in service cold exposure 
and a current respiratory disability.  His assertion that there 
is such a relationship is insufficient to trigger VA's duty to 
seek an examination or opinion.  Waters.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Service Connection Claims

An April 1978 service entrance examination and an April 1982 
service discharge examination were negative for any relevant 
abnormalities.  In an April 1978 report of medical history (RMH) 
the Veteran denied a "trick" or locked knee, asthma, shortness 
of breath, chest pain or pressure, arthritis or frequent or 
severe headaches.  The remaining service treatment records are 
negative for complaints, treatments or diagnoses related to the 
Veteran's knees, lungs, chest, left arm or headaches.

Complaints of knee pain for the past year were noted in a 
December 2004 VA emergency room note.  He reported using Tylenol 
with variable relief and denied an injury.  Physical examination 
was negative for crepitus, edema, warmth or erythema.  No 
diagnosis related to the knees was made.

A January 2005 VA treatment note reflects the Veteran's 
complaints of bilateral knee and left arm pain and numbness.  
Physical examination revealed limited left arm range of motion 
and a weak grip.  No diagnosis related to either the knees or 
left arm was made.

A February 2006 VA chest X-ray revealed clear lungs without 
evidence of pleural effusions.  The cardiomedistinal silhouette 
was normal in size and configuration.  An impression of a normal 
study was made.

In his notice of disagreement received in February 2006, the 
Veteran simply listed disabilities he believed should be service 
connected without additional argument.  In his substantive appeal 
the Veteran again made no specific argument.  

As discussed above, and as shown by the evidence just discussed, 
there is no competent evidence relating any current knee, 
respiratory, or left arm disability; disability manifested by 
chest pain; or headaches to service.  The Veteran's contention 
that a respiratory disability was caused by in-service cold 
exposure and that a knee disability is related to a potentially 
service connected foot disability is not competent or probative.  
Waters, Jandreau.  The Veteran's representative has pointed to 
current clinical findings, but has not pointed to evidence 
relating the current disabilities to service.

Because there is no competent or probative evidence relating 
current disabilities to service, the weight of the evidence is 
against the claims for service connection for knee, respiratory, 
or left arm disability, disability manifested by chest pain, or 
headaches.  The claims are; therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to service connection for a respiratory disorder is 
denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for a left arm disorder is 
denied.

Entitlement to service connection for headaches is denied.


REMAND

Service treatment records reveal complaints of low back pain and 
an assessment of a muscle strain in June 1979.  Post-service 
treatment records reveal treatment for a variety of disorders, 
including lumbar radiculopathy and foot pain.  This evidence 
suggests that the current back disability might be related to 
service and that the claimed food disability might actually be 
lumbar radiculopathy.  VA examinations are required to determine 
the nature and etiology of the Veteran's claimed bilateral foot 
and back disorders.

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.655 (2009).

In addition, the Veteran has argued that his foot injury were the 
result of his in-service cold exposure.  Cold injury to the feet 
is a recognized disability and His service personnel records are 
required to determine where and under what conditions the Veteran 
served.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the Veteran's 
service personnel records.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should also be 
documented in the claims file.

2.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran a VA orthopedic examination to 
determine whether any current back disorder 
is related to active duty service.  The 
claims file including a copy of this decision 
and remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current back 
disorder had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that his reports must be 
considered in formulating the requested 
opinion; although the examiner may assess the 
credibility of the Veteran's reports, as well 
as any other evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

3.  Following the completion of the 
development listed in item number one, the 
RO/AMC should afford the Veteran a VA 
podiatry examination to determine whether any 
current foot disorder is related to active 
duty service.  The claims file including a 
copy of this decision and remand must be made 
available to, and be reviewed by, the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current foot 
disorder had its onset in service or is 
otherwise related to a disease or injury in 
active duty service, including any claimed 
exposure to cold weather.

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that his reports must be 
considered in formulating the requested 
opinion; although the examiner may assess the 
credibility of the Veteran's reports, as well 
as any other evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

4.  The AOJ should review the examination 
reports to ensure that they contain all 
information and opinion requested in this 
remand.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


